 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeystone Metal Moulding Company and AluminumWorkers International Union, AFL-CIO. Case26-CA-7290May 14, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 29, 1978, the National Labor Re-lations Board issued its Decision and Order' in theabove-entitled case finding that Respondent had en-gaged in certain unfair labor practices in violationof Section 8(a)(1) and (5) of the Act, as amended,and ordered Respondent to take specific action toremedy such unfair labor practices.Thereafter, the Board applied to the UnitedStates Court of Appeals for the Fifth Circuit forenforcement of its Order. In an unpublished opin-ion dated October 30, 1979, the court denied en-forcement of the Board's Order, and remanded thecase to the Board for reconsideration of the propri-ety of the Board's earlier Decision and Certifica-tion of Representative2upon which the presentfinding of an 8(a)(1) and (5) violation is based. Thecourt interpreted Section 102.69(g) of the Board'sRules and Regulations and Statements of Proce-dure, as amended, to require the Regional Directorto include affidavits as part of the record to betransmitted to the Board for purposes of review bythe Board and the courts. As the Regional Directorhad not so included in the record transmitted tothe Board the two affidavits of the Employer'selection observers prepared during the RegionalDirector's administrative investigation of the Em-ployer's election objections, the court remandedthe case to the Board so that the record could becompleted and the case reconsidered by the Boardon the basis of the complete record.The Board accepted the remand, ordered thetwo affidavits noted above transmitted to theBoard and made part of the record, and advisedthe parties that they could file statements of posi-tion. Thereafter, the Employer filed a statement ofposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In its statement of position, the Employer assertsthat the Board disregarded the statements of its ob-servers that the ballot box was not unsealed in theirpresence prior to the second of two voting ses-'238 NLRB 843.2 236 NLRB 697 (1978).249 NLRB No. 75sions, and therefore it must have been unsealedprior to the observers' entrance into the pollingarea. Accordingly, the Employer claims that it hadno opportunity to determine whether anyone hadtampered with the ballot box, and that it effectivelyhad been deprived of its observers. The Employerfurther argues that the Board should not reject theRegional Director's recommendation that the elec-tion be set aside, but should accept its view thatthe Board agent's conduct of the election raises areasonable doubt as to the fairness and validity ofthe election. Finally, the Employer argues that thedecision relied on by the Board, Polymers, Inc., 174NLRB 282 (1969), is factually distinguishable andthat the Board incorrectly stated that the observersdid not otherwise claim that the Board agent actedin an improper manner.3Should the Board decidenot to set the election aside, the Employer finallysubmits that it should order a hearing regarding theconduct of the Board agent during the election.Upon a review of the affidavits of the Employ-er's election observers, we find that the evidencecontained therein was, in all essential respects, fullyset forth in the Regional Director's Report on Ob-jections herein, and that no additional evidence hasbeen presented which merits a result contrary tothat reached previously or which would warrant ahearing on the conduct of the election. While theEmployer correctly states that the facts in Poly-mers, Inc., supra, are not identical to those con-tained herein, our reliance on that decision waswith respect to the legal standard set forth therein:that allegations of election misconduct are to beanalyzed on the basis of "whether the manner inwhich the election was conducted raises a reason-able doubt as to the fairness and validity of theelection." For the reasons stated in our earlier deci-sion, we reaffirm our prior finding that no such"reasonable doubt" has been raised in this regard.4Therefore, we reaffirm our conclusion, made inour earlier Decision and Certification of Repre-sentative, that the Employer's objections to thea In this regard the Employer notes that the affidavits of its observersshow that the Board agent did not have the observers sign the certifica-tion of conduct form after the end of the first voting session; that he hadthe observers mark the eligibility list with an X" rather than with theirinitials as voters received their ballots; and that he took the ballot boxaway from the observers before they were finished placing their markson the sealed ballot box at the conclusion of the first voting session.4We note that our review of the affidavits indicates, as contended bythe Employer, that the Board agent failed to have observers sign the cer-tification of conduct form at the close of the first voting session While itis our normal procedure to have such forms signed following each votingperiod, the failure of the Board agent to do so does not enhance the Em-ployer's argument that the election was conducted in a defective mannerunder the standard set forth in Polymers. Inc., supra. In this regard, therecord clearly shows that the Board agent attempted to have such formscompleted at the end of the second and last voting session We find nomerit in the Employer's contentions that the Board agent otherwise de-parted from normal procedures in conducting the election herein. KEYSTONE METAL MOULDING COMPANY511election be overruled. Therefore, the Union wasproperly certified as the exclusive bargaining repre-sentative of employees in the appropriate unit. Wefurther reaffirm our earlier Decision and Order,that Respondent had refused to bargain with thisUnion in violation of Section 8(a)(1) and (5) of theAct, and our remedial order concerning that viola-tion.ORDERIt is hereby ordered that the Order issued by theBoard in Keystone Metal Moulding Company, 238NLRB 843 (1978), concerning the Employer's re-fusal to bargain in violation of Section 8(a)(1) and(5) of the Act be, and it hereby is, reaffirmed.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thisproceeding was heard on April 23 and 24, in Memphis,Tennessee, on the consolidated complaint of the GeneralCounsel issued on August 30, 1978,' and the answer ofRespondent. In issue are whether Respondent, in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act, as amended,2coerced employee Linda Cole-man by expressing its disapproval of Coleman's filingcharges with OSHA and suspended employees LindaColeman and Brenda McNeil for 5 days because said em-ployees joined or assisted the Union or engaged in otherunion activities or concerted activities for the purpose ofcollective bargaining or other mutual aid and protection;and whether by those acts Respondent interfered with,restrained, and coerced its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andthereby violated Section 8(a)(1) and Section 2(6) and (7)of the Act; and further whether by the said suspensionsRespondent discriminated and is discriminating in regardto hire or tenure or terms and conditions of employmentof its employees, thereby discouraging membership in alabor organizations and thereby did engage and is engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(aX3) and Section 2(6) and (7)of the Act. Finally, there is an issue of whether Re-spondent violated Section 8(a)(1) of the Act by its solici-' The consolidated complaint is based on charges filed in Case 26--CA--7294 and 26--CA--7344 on July 13 and August 9, 1978, respectively,by United Furniture Workers of America, AFL--CIO, Local 282, hereincalled the Union, against The Davis Company, herein called Respondent.The charges were duly served on Respondent by registered mail on orabout July 13 and August 9, 1978, respectively.I Sec. 8(aXl) of the Act makes it an unfair labor practice for an em-ployer "to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7." Insofar as pertinent herein, Sec. 7provides that "[e]mployees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection."Sec. 8(aX3), with certain qualifications not material herein, prohibits anemployer from "discriminating in regard to hire or tenure of employmentor any term or condition of employment to encourage or discouragemembership in any labor organization."tation of revocation of dues-checkoff authorizations forits employees. All the parties were given full opportunityto present witnesses, to adduce other evidence, and tomake oral and written arguments.Upon the entire record in this case, my observation ofthe witnesses as they testified, and after due considera-tion of the post-hearing briefs filed by the General Coun-sel and Respondent, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a corporation doing business in the Stateof Tennessee with an office and place of business locatedin Memphis, Tennessee, where it is engaged in manufac-tuirng wood tables and chairs. During the past 12months, Respondent, in the course and conduct of itsbusiness operations, purchased and received at its Mem-phis, Tennessee, location products valued in excess of$50,000 directly from points located outside that Stateand, during the same period of time, Respondent soldand shipped from its Memphis, Tennessee, location prod-ucts valued in excess of $50,000 directly to points locatedoutside that State. At all times material herein Respond-ent has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONAt all material times herein United Furniture Workersof America, AFL--CIO, Local 282, has been a labor or-ganization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent employs approximately 185 persons whohave been represented for more than 25 years by theUnion. For the past 21 years Fred Bays has been Re-spondent's plant manager. His responsibilities include op-erating the plant, purchasing material, negotiating collec-tive-bargaining agreements with the Union, hiring, firing,and overall supervision of the production of employees.For the last 21 years Respondent and the Union havebeen parties to collective-bargaining agreements coveringRespondent's employees. Brooks Benjamin is the headforeman and Betty Owens is the foreman of the sandingand assembly department where she supervises approxi-mately 45 employees.B. The Alleged Solicitation of Revocation of Dues-Checkoff AuthorizationsThe complaint alleges that between January 20 andAugust 20, 1978, 3 supervisors and agents of Respondenton some 31 occasions "asked its employees if theywished to get out of the Union." The complaint furtheralleges that supervisors and agents of Respondent had onfive occasions provided preaddressed envelopes and duesdeduction revocation letters to its employees.In September 1977, a strike took place at Respondent'sMemphis, Tennessee, location involving the collective-3 All events herein occurred in 1978 unless otherwise indicated 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement.4Plant Manager Bays testified thatimmediately following the strike several employees askedhow and when they could get out of the Union.5Baystestified further that he established and maintained a cardfile listing the names of the employees who had filedcheckoff authorizations and the dates. Bays said that ap-proximately once a week he would check the card file tosee which employee's anniversary date was coming up.When that employee's date arrived, Bays would notifyhis supervisor who would, in turn, tell the employee thatit was time for him to get out of the Union if he or shewanted out. When the employee was informed that hisor her "escape" period was approaching, Respondentwould also offer to the employee two envelopes, one ad-dressed to the Davis Company and one to the Union,and a form letter which stated, "Please stop witholdingUnion dues from my check." Space was provided for thedate and the employee's signature. Boys further testifiedthat the supervisors were told to tell employees that itwas none of Respondent's business whether an employeewanted to get out or stay in.During the investigating of the case, Bays prepared asummary of Respondent's actions and provided it to theBoard agents investigating the charge. That summary isincluded in the record as an exhibit.6C. The Alleged Coercion of Linda Coleman for Filingan OSHA ChargeLinda Coleman was employed by Respondent on orabout August 17, 1977, in the finishing department. As inthe case of other employees hired by Respondent, shewas provided with a copy of Respondent's companyrules. In June Coleman becamne a shop steward for theUnion.Coleman testified that, on the day following the in-spection resulting from a complaint she filed with theTennessee Department of Labor, Division of Occupa-tional Safety and Health, on July 20, Plant ManagerBays pointed out to her a section of the collective-bar-gaining agreement which he had underscored and whichprovided that the employees will cooperate with Re-spondent to maintain sanitary conditions throughout theplant.Respondent did not present any evidence to rebut thetestimony of Coleman, although in its answer Respond-ent denied that allegation of the complaint.The General Counsel contends that Bays' action inpointing out that section of the agreement to StewardColeman was an expression of disapproval of her filingcharges with OSHA and constitutes coercion within the4 There were numerous incidents of violence culminating in the issu-ance of a state court injuction5 The then current collective-bargaining agreement contained a provi-sion for dues-checkoff authorizations which provided for the revocationthereof after a period of I year, but which was automatically renewablefor another year unless written notice of revocation by mail was given toRespondent and the Union not more than 25 days and not less than 10days prior to the expiration of the -year period or the anniversary of asucceeding collective-bargaining agreement. whichever occurred first.G.C. Exh. IImeaning of Section 8(a)(1) of the Act. I will considerthat conduct in connection with the other allegations ofthe complaint involving Linda Coleman and Fred Bays.D. The Alleged Discriminatory Suspension of LindaColemanOn Thursday, August 3, the employees of Respondentengaged in a walkout over a grievance involving over-time pay. The employees congregated outside the plantand wcre told by Don Parker, business agent of theUnion, to report to the plant gate on Monday morning,August 7. The day after the walkout, Friday August 4,Plant Manager Bays met with Business Agent Parker,Charles Moore, another union official, and Linda Cole-man to resolve the grievance involving overtime. No res-olution was reached at that meeting. After the meeting,Parker told Coleman and Brenda McNeil to report to theplant gate on Monday, morning August 7. Still later thatFriday, Moore and Parker decided to end the strikeupon advice from the Union's attorney.On Saturday, August 5, Don Parker sent a telegram toFred Bays stating that the Union was terminating thestrike, and that "all employees will report to workMonday, August 7, 1978, at the regular starting time."The telegram was sent to the plant, which was closed forthe weekend, and therefore was not received by Re-spondent until 10:05 a.m. on August 7. Over the week-end, Parker and other union officials (Moore and WillieRudd) informed many, but could not reach all, employ-ees that they were to report to work on Monday morn-ing. McNeil and Coleman were not informed of thestrike's termination.Brenda McNeil testified that on Sunday, August 6, sheand Coleman discussed the possibility of setting up apicket line at the plant on the following morning,Monday, August 7. Both Coleman and McNeil testifiedthat neither was informed of the decision to end thestrike and report to work on Monday, August 7.1. Parker's TestimonyAt or about 5:30 a.m. on Monday, August 7, PlantManager Bays arrived at the plant still unaware that theUnion had terminated the strike. At or about 6 a.m. onAugust 7, Union Business Agent Parker arrived at theplant to advise the employees that the strike had beenterminated. Parker met Bays and asked him if he had re-ceived the telegram. When Bays respondend that he hadnot, Parker informed him of the content of the telegram.Bays then told Parker to tell the employees to waitaround while he looked into whether he could work theemployees that day. Bays then went into the plant andreturned shortly thereafter. He told Parker that therewas not enough work for everyone, but that there wasapproximately 4 hours work in Betty Owens' and BrooksBenjamin's departments. Parker went across the streetand relayed this information to the waiting employees.Parker further testified that, as he was notifying theemployees, Coleman drove up in her car. When sheasked him what was taking place, he repeated Bays' mes-sage and the fact the strike had been terminated. Cole-man told Parker she was not prepared to work because KEYSTONE METAL MOULDING COMPANY513she was not properly dressed and had made no arrange-ments for a babysitter. Parker told Coleman that hewould talk to Bays. He then walked across the street andnotified Bays that some of the women were not properlydressed and had not made arrangements for babysitters.Parker said Bays told him, "Okay." Parker then testifiedthat he went back across the street and told Colemanand two or three other women who were nearby whohad the same problems as Coleman that Bays had said,"Okay."2. Coleman's TestimonyColeman testified that, on Sunday, August 6, she spoketo head steward Brenda McNeil about bringing materialto make picket signs for the following morning, August7. She said she went to the plant at approximately 6:10on Monday morning, August 7, to participate in thestrike. She said she was wearing shorts, a sleeveless top,and a pair of sandles when she went to the plant thatmorning.7She further testified that, when she arrived atthe plant, she asked Parker what was going on, and hetold her that the employees were going back to work.Coleman told Parker that she was not prepared to go towork; that she was not properly dressed and had notmade arrangements for a babysitter for her three chil-dren, ages 5, 7, and 9 years. She told her children thatmorning that she would be back at approximately 8:30a.m. after she walked the picket line.8Coleman's testimony corroborated that of Parker con-cerning Parker's discussion with Bays and Bays' reaction.When Parker returned after discussing the matter withBays, he told Coleman that Bays said it would be allright for the employees who had not come prepared towork to take the rest of the day off as those employeeswho would be working would only be there for 4 hours.Coleman telephoned her supervisor, Floyd Lancaster,that afternoon at approximately 3 p.m. inquiring whenshe should return to work. Lancaster asked her why shedidn't come in that morning, to which Coleman repliedthat she was improperly dressed and had not made prep-arations for a babysitter. Lancaster told her she couldhave gone home and changed her clothes, but Colemanresponded that she still had not made preparations for ababysitter. Lancaster then told her to come in Wednes-day morning.Coleman further testified that on Tuesday, August 8,she received a message that Respondent had attemptedto phone her. She called Lancaster at approximately 3p.m. and was told that she was laid off for I week, be-ginning the next day, because of her absence on August7. She told Lancaster that Parker had told her that Bayshad said it would be all right. Coleman then called Bayswanting to know the reason for her layoff. Bays askedher why she hadn't come to work on August 7, to which* She usually wears jeans and shoes with 2-inch heels to protect herfeet when she goes to work. Respondent did not permit employees towear shorts to work.u Coleman also stated that her normal babysitter arrangements werewith a young girl who stays with her children from 9 a.m. until she ar-rives home from work between 3 and 5 p.m. Coleman's home is approxi-mately 12 minutes from Respondent's plantshe replied she was unprepared because she hadn't ar-ranged for a babysitter and was not properly dressed.She also told Bays that she was informed by Parker thatBays had said that all employees not prepared to workon Monday could take the rest of the day off, inasmuchas only some of the employees would only be workingand for only 4 hours. Bays' response was that she waslaid off for a week.At a stewards meeting that evening, August 8, Cole-man told Parker and McNeil of her layoff. Parker toldher to go to the plant Wednesday morning and write upa grievance if she were not allowed to work.3. Bays' VersionPlant Manager Bays testified that he arrived at theplant at or about 5:30 a.m. on the morning or August 7,unlocked the gates, went in, and closed them behind him.At approximately 6 a.m. he turned an employee away,telling him they would not be working that day. A fewminutes later Parker arrived and asked him if he had re-ceived a telegram terminating the strike. He told Parkerhe had not received the telegram, and that he would goin and see if Respondent could put any of the employeesto work. Bays then returned to the gate where approxi-mately 35 to 45 employees were standing. He toldParker he could work all those people for a half day,and that he would let the employees come in to work.Bays denied that Parker told him anything about anyemployees not being properly dressed and denied tellingParker that such employees could go home. He furtherstated that the work force that day was made up ofmixed-matched crews, and that he was not prepared tohave any of the employees go to work when he arrivedat the plant on August 7.9Bays also testified that, after the employees had goneinto the plant, he spoke to Parker concerning StewardsLinda Coleman and Brenda McNeil. He told Parker thatwhat he was about to say was not concerning union ac-tivity, but he wanted to talk to him about Coleman's andMcNeil's nuisance claim that just took up time andenergy when they knew they were wrong. Bays alsostated that he had a conversation sometime after thatconcerning the nuisance claims of Coleman and McNeilwith Union Representatives Don Parker, Charles Moore,Robert Spann, and Willie Rudd.While testifying, Bays was asked why he brought upthe subject "nuisance claims" on a day when employeeswere returning to work from a strike. His answer to thatquestion was "I can't answer you. I don't know how toanswer it really."Bays further testified that on the afternoon of August7, or the morning of August 8, he made the decision todiscipline employees who had been absent of their ownaccord on Monday. He assumed that, if an employee wasat the plant gate and did not report to work, then thatemployee was absent of his or her own accord. Bays fur-ther stated that those people who were absent and were9 To the extent Bays' testimony concerning the ents leading to Cole-man's failure to report to work on August 7 is inconsistent with that ofParker and Coleman, I do not credit Bays He not only had no answersto some questions, but at times was hesitant and somewhat evasive whenhe did give answers. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot outside the plant gate did not know that they shouldhave returned to work on August 7, and, therefore, hedecided not to discipline those people. He said that, al-though there were approximately 60 to 70 employeesabsent on August 7 who were presumably subject to thesame rules of absenteeism and discipline as Coleman, theonly one Respondent disciplined was Coleman. He saidhe made the decision to discipline Coleman based upon aprogressive absence policy of Respondent.' ° SupervisorLancaster checked Coleman's attendance record andfound that she was subject to I week's suspension forbeing absent on August 7.Although Bays admitted that he was not able to recog-nize many of the employees outside of the gate thatmorning, he made no effort to find out their identity orthat of the absent employees. He also testified that manyof the employees absent on August 7 were not markedabsent on Respondent's attendance calendar, althoughsome of the employees did not return to work until thefollowing Wednesday or Thursday.Bays also admitted that it would have been "morefair" if he had found out positively whether Linda wasthe only person at the gate who had not reported towork or whether she was one of several. Because Cole-man had the misfortune of being known and seen byBays, she was punished and others who were unknownto him were not.Finally, Bays testified that Coleman notified him of thereasons for her absence, but he did not consider thosereasons to be sufficient justification.E. The Alleged Unlawful Suspension of BrendaMcNeilBrenda McNeil has been an employee of Respondentin the sanding and assembly department for the past 2-1/2 years, and for the last 2 of those years she has beenchief steward. On or about the initial date of employ-ment she was given a copy of Respondent's companyrules.On the morning of August 9, Brenda McNeil clockedin sometime between 6:25 and 6:30 a.m. (The workdaybegins at 6:30 a.m.) Linda Coleman approached her nearthe timeclock and notified her that she wished to file agrievance based on Coleman's 5-day suspension. Whenthe second warning whistle to start the workday sound-ed, Brooks Benjamin approached McNeil and Colemanand told them to go to work. McNeil told Benjamin thatshe was handling a grievance, and that the contract pro-vided that one steward could be off from work duringworking hours to handle grievances. Benjamin walkedoff and went to the office and while there he learnedthat McNeil had clocked in. He then called Bays and in-formed him that, although it was past 6:30 a.m., McNeilrefused to go to work. Bays told Benjamin to getMcNeil's supervisor and again tell McNeil to return towork, and if she refused Benjamin was to lay her off forI week."' Respondent's policy was. First and second absences, no penalty;third absence, I-day suspension fourth absence, I week's suspension; fifthabsence, discharge of employee.Benjamin went to McNeil's department and talked toher supervisor, Betty Owens. Together they looked forMcNeil and located her in the finishing department.McNeil and Coleman were talking to Coleman's fore-man, Floyd Lancaster. Benjamin ordered McNeil to goto the assembly room and begin working. McNeil re-fused, stating that she would after she finished writingout the grievance. Benjamin told her if she refused againshe would be suspended for I week. Again McNeil re-fused, stating that she would go back when she finishedprocessing the grievance. At that point Benjamin sus-pended her. McNeil then proceeded to the break area tocomplete the processing of the grievance. That occurredat or about 6:45 a.m.At approximately 7 a.m. Bays arrived, approachedMcNeil in the break area, and asked her if she had beenlaid off; upon her affirmative answer, he told her topunch out. She did, and shortly thereafter Coleman andMcNeil filed grievances over their respective -week sus-pensions.IV. DISUSSION AND CONCLUSIONSA. The Alleged Coercion of Linda ColemanAs previously stated, Union Steward Linda Colemanfiled a complaint with the Tennessee Department ofLabor, Division of Occupational Safety and Health. Fol-lowing an inspection by a representative of that division,Plant Manager Bays pointed out a section of the collec-tive-bargaining agreement, which he had underscored,stating that the employees would cooperate with Re-spondent in maintaining sanitary conditions throughoutthe plant. Coleman testified that at that time a brief argu-ment ensued concerning the sanitary conditions of thebuilding.Employee Linda Coleman was also a steward and anofficial of the Union with whom Respondent had a col-lective-bargaining agreement. Standing alone, for Bays topoint out to a representative of the Union a provision ofthe contract that requires cooperation between the em-ployees and management with respect to maintainingsanitary conditions throughout the plant, in the circum-stances, is not, in my judgment, coercion. If Colemanhad not been a steward and had filed a complaint, andRespondent had pointed out that provision to her with-out the presence of a union representative, then a case ofcoercion could probably have been made out absentother conduct toward Coleman. However, in view ofBays' other actions, which will be discussed more fullyherein, I find that Bays' conduct constitutes coercionwithin the meaning of Section 8(a)(l) of the Act.B. The Alleged Discriminatory Suspensions of LindaColeman and Brenda McNeil1. Linda ColemanRespondent contends that it had good cause to sus-pend Coleman. It bases its contention on several factors,including the company rules regarding absences, and itsstrict enforcement of company rules, including the ruleregarding absenteeism. Respondent points out that Cole-man's calendar for 1978 shows that prior to August 3 she KEYSTONE METAL MOULDING COMPANY515had seven tardinesses and one absence; Coleman was atthe gate, was seen by Bays, and did not work, and there-fore she was considered absent; and Coleman's excuse isimplausible in that she must have known prior to August7 she would be going back to work on that morning. Re-spondent states the reason for her suspension is "solelybecause she had 'too many lates and absences."'The General Counsel contends that Respondent's as-sertion that Coleman's suspension was nondiscriminatoryand that it followed a strict adherence to its attendancepolicy "is an incredulous attempt to cover up its retali-atory act against Coleman for her union activities, in-cluding the filing of the OSHA complaint on July 20; theemployee walkout two weeks later on August 3; and[the] so-called prior nuisance claim Coleman filed in hercapacity as union steward." I agree with the GeneralCounsel.The total circumstances surrounding the suspension ofLinda Coleman convice me that she was suspended notfor the reasons stated by Respondent, but because LindaColeman was an aggressive union advocate and a ste-ward who, according to Respondent, filed too many"nuisance" grievances. In that connection, Bays testifiedthat, after the employees had gone into the plant, hewent out and spoke to Parker concerning Coleman's andMcNeil's nuisance grievances that just took up time andenergy when they knew they were wrong. He was notable to explain the timing of his complaint. Bays testifiedthat he also had a later conversation with Union Repre-sentatives Don Parker, Charles Moore, Robert Spann,and Willie Rudd concerning the nuisance grievances. Hesaid those claims consisted of inquiries about the previ-ous year's holiday pay for an employee and a grievanceconcerning a credit on a paycheck for dues checkoff.When asked why he was complaining of the "nui-sance" grievances of Coleman and McNeil on the daywhen employees were returning to work from the strike,Bays did not give any reasons.'" He admitted that thegrievances brought up by McNeil and Coleman werewithin the realm of activities of the union steward, buthe still considered them to be "nuisances." He furthertestified, in response to a question concerning his reac-tion to the part that McNeil and Coleman played in thewalkout of August 3, that he neither liked it nor was hehappy about it.Monday, August 7, was a day of confusion in that theemployees who were present were not all informed as towhether they would be going to work or continuing thestrike. Indeed, even Respondent had not been notifieduntil that very morning of the Union's decision to termi-nate the strike and have the employees return to work.Bays testified that he assumed that if an employee wasoutside the plant gate and did not report to work thatemployee was absent of his or her own accord. He fur-ther assumed without making any check that those em-ployees who were absent and were not outside the plantgate were not informed that they should have returned' The liming of Bays' complaint, follodssing a strike in which StewardsMcNeil and Coleman were very active, certainly casts suspicion as to themovitves of Bays' subsequent conduct concerning the two alleged discri-minateesto work on August 7. Therefore he did not disciplinethose employees.Bays said that Coleman's discipline was based on hispersonal observance of her outside the plant gate onAugust 7. He admitted that he did not recognize many ofthe employees outside the gate that morning. As previ-ously stated, he made no effort to ascertain the identityof those employees other than to ask his foremen fortheir observation of the employees. He did not check therecords or ascertain which or how many of the employ-ees were absent, but he did have Lancaster check Cole-man's attendance record. He also admitted that many ofthe employees absent on August 7 were not markedabsent on the attendance records, although some of theemployees did not return to work until the followingWednesday or Thursday. He also admitted that it wouldhave been "fairer" to find out whether Linda Colemanwas the only one who was at the gate and didn't go intowork or whether she was I out of 10 employees whohad been outside and who had the misfortune of beingknown and seen by Bays and therefore was the only onepunished.Finally, even Respondent did not know whether therewould be any work that day. Bays went in to find outwhat departments could put employees to work and forhow long. He came out and told Parker that two depart-ments would be working but for ony 4 hours that day.Thus, in all the circumstances, I am constrained to con-clude that Respondent's actions towards Linda Colemanin suspending her for 5 days were not for the reasonsstated by Respondent, but rather were because she filedan OSHA complaint and because Bays thought she filedtoo many nuisance grievances which were her right todo under Section 7 of the Act. Accordingly, I find thatRespondent discriminatorily suspended Linda Colemanin violation of Section 8(a)(1) and (3) of the Act.2. Brenda McNeilRespondent contends that, because of her insubordina-tion, it had good cause to suspend Brenda McNeil.McNeil testified that on the morning of Wednesday,August 9, she clocked in sometime between 6:25 and 6:30a.m., starting time being 6:30 a.m. She said Coleman ap-proached her near the timeclock and told her that shewished to file a grievance because of the disciplinarylayoff she received. While conversing, they were ap-proaced by Assistant Plant Manager Brooks Benjamin.He told them it was almost time for them to go to work.McNeil told Benjamin that she was handling a grievance,and that the contract provided that one steward could beoff from work during working hours to handle griev-ances. Benjamin said he didn't know about that andwalked off.McNeil and Coleman then went to the finishing de-partment to see Coleman's supervisior, Floyd Lancaster,to find out why Coleman had been laid off, that beingthe first step in the grievance procedure provided in thecollective-bargaining agreement. McNeil said that, whileshe and Coleman were in conversing with Lancaster,Benjamin and Betty Owens (McNeil's foreman) ap-proached them, after the 6:30 buzzer had gone off. Ben-jamin told her that she had better go back to work. She 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponded that she would after she finished writing outthe grievance. He again asked her if she were going backto work, to which she again responded that she wouldwhen she finished the grievance. McNeil further testifiedthat at that point Benjamin notified her that she was sus-pended for a week if she did not return to work. McNeilsaid, "Okay," and left the finishing department to go tothe break area to complete processing the grievance.Benjamin testified as follows: Upon sounding of the6:30 starting buzzer, he notified Coleman and McNeilthat it was time to go to their jobs. McNeil told him thatColeman was not punched in, and that McNeil was han-dling Coleman's grievance. Benjamin then returned tothe office and, after checking the timecards, learned thatMcNeil had punched in. He told Bays of the situation,whereupon Bays decided that if McNeil did not return towork when next told to do so by Benjamin he shouldgive her a week's suspension. Benjamin then went to theassembly department looking for McNeil and upon arriv-ing asked Owens if she had seen McNeil. After a nega-tive response Owens and Benjamin went looking forMcNeil. They found her and Coleman in the finishingdepartment talking to Lancaster.12 Benjamin stated thatupon being told of her layoff McNeil went to the breakroom at approximately 6:45 a.m. Benjamin further testi-fied that this was the first occasion on which he has hadto approach a union steward while processing a griev-ance on company time. He said he knew McNeil was achief steward and that her business was to talk to peopleconcerning their grievances, but he felt that McNeilshould have made arrangements to handle the grievanceat a later time in the day. Benjamin elaborated thatMcNeil's absence from her department would throw pro-duction behind as the assembly work which came rightafter the sanding operations would not have any materialto work with. Benjamin said that at the time he did nottell McNeil that her being away from her machine wasinterfering with work in her department. He stated fur-ther that a factor in McNeil's suspension was her tone ofvoice which was loud and arbitrary, and which he inter-preted to mean a refusal to go to work. 13Brenda McNeil was chief steward and apparently anaggressive one. When approached by Benjamin, she as-serted her contract right to engage in stewards' business,the processing of a grievance. She notified Benjamin thatthat was what she was doing, and, even though there isnothing explicit in the contract with respect to a stew-ards' obligation to notify management before leaving herwork station to conduct union business, her notificationto Benjamin, in the circumstances described above, wasenough. And as for the charge of insubordination,Owens, McNeil's supervisor, testified that she was agood worker and had no history of insubordination.McNeil may have been loud in her response to Benja-min, but I attribute that to her annoyance with Benja-min's persistent interference with her conduct of unionbusiness. Moreover, in view of McNeil's participationwith Coleman in the strike activity, and the fact that12 Benjamin's testimony as to the the remainder of the conversationwith McNeil corroborated that of McNeil.'3 The testimony of McNeil's supervisor. Owens, contradicted most ofBenjamin's testimony concerning the indispensability of McNeil.Bays stated at the termination of the strike that McNeiland Coleman filed too many nuisance grievances, I con-clude that Bays and Benjamin were determined to punishMcNeil not for her "insubordination," but for filing toomany "nuisance" grievances and otherwise engaging inprotected union activity. Accordingly, I find thatMcNeil was not insubordinate, as claimed by Respond-ent, and not suspended for that reason, but rather wassuspended because she was engaging in protected unionactivity. I further find that the reason given by Respond-ent for punishing her is pretextual and in violation ofSection 8(a)(3) and (1) of the Act.C. The Alleged Solicitation of Revocation of Dues-Checkoff AuthorizationsThe General Counsel contends that Respondent's so-licitation of revocation of dues checkoff aurthorizationsfor its employees is in violation of Section 8(a)(l) of theAct. Respondent denies that it violated the Act. Baystestified that he made up a card file in response to inquir-ies by employees on how to revoke their dues-checkoffauthorizations. He said he would go through these cardsabout once a week and find those whose time was ap-proaching, and after finding one he would mention theemployee's name to the supervisor. He said there weresome four or five employees that told him they wouldlike to get out, and that those were the ones that wereasked. He said the cards were made up in the beginningbecause of the number of people who asked when andhow they could get out.Bays further testified that there were only five suchemployees who were actually approached and only onewithdrew from dues-checkoff authorization. Bays furthertestified that during the investigation he prepared a sum-mary of Respondent's actions and provided it to theBoard agent investigating the charge. Counsel for theGeneral Counsel offered this exhibit and it was receivedas G.C. Exh. 11.When asked about this summary, Bays pointed out thatit contained several errors. He said these errors were dis-covered after the summary was prepared for the Boardagent. However, the corrected summary was not submit-ted to the Board agent prior to the hearing in this casenor offered in evidence at the hearing. Bays testified thata total of five mistakes were indicated and were correct-ed on the record. Of these five corrections he said AbnerFelix and Ed Fields were originally listed as employeesthat had withdrawn from the Union since January 1978,but Bays pointed out that both were not union membersduring the period in question. The company recordsreveal that Abner Felix withdrew from the Union in No-vember 1976. Ed Fields was also provided the form let-ters, but the record shows that he had never joined theUnion.With respect to Abner Felix a review of the summarysheet reveals that not only was Felix listed as an employ-er who asked Respondent how to get out of the Union,but that he actually revoked his dues-checkoff authoriza-tion.With respect to Ed Fields, Bays testified that the blankrevocation forms were provided to a woman who wasattempting to induce Fields to revoke a "nonexistent_I KEYSTONE METAL MOULDING COMPANY517dues-checkoff authorization." The existence of the revo-cation of dues-checkoff authorization dated July 7,which Ed Fields sent to both Respondent and the Union,and the fact that Fields and Felix, both nonunion mem-bers, were contacted by Respondent, demonstrate theextent to which Respondent went to induce employeesto revoke dues checkoff authorizations. 14Respondent contends, and I agree, that an employercan lawfully respond to employees' questions about thewithdrawal of checkoff authorizations, provided there isno coercion of the employees. As indicated by the fore-going, Respondent provided much more assistance to theemployees than merely responding to questions fromthem. Shenango Steel Buildings. Inc., 231 NLRB 586(1977); Dayton Blueprint Company, Inc., 193 NLRB 1100(1971); Reilly Tar & Chemical Corporation, 151 NLRB1503 (1965). Accordingly, I conclude that Respondentviolated Section 8(a)(1) by its assistance to the employeesin withdrawing their dues-checkoff authorizations.CONCLUSIONS OF LAW1. The Davis Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Union, United Furniture Workers of America,AFL--CIO, Local 282, is a labor organization within themeaning of Section 2(5) of the Act.3. On several dates between January 20 and August20, 1978, Respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaran-teed them in Section 7 of the Act by asking them if theywished to get out of the Union, and on five separate oc-casions between those dates provided certain employeespreaddressed envelopes and revocation letters of employ-er authorization to withhold union dues from employeepaychecks.4. On July 27, 1978, Respondent interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act by ex-pressing its disapproval of its employees' filing chargeswith OSHA.5. On August 8, 1978, Respondent interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act and dis-criminated and is discriminating in regard to hire ortenure or terms and conditions of employment of its em-ployees, thereby discouraging membership in a labor or-ganization, by issuing to Linda Coleman and BrendaMcNeil 5-day suspensions.6. The aforesaid conduct constitutes unfair labor prac-tices affecting commerce within the meaning of Section8(a)(l) and (3) of the Act.THE REMEDYSince it has been found that Respondent has commit-ted unfair labor practices, I recommend that Respondentbe ordered to cease and desist therefrom and take certain14 Such activity does not substantiate Respondent's contention that itcontacted and supplied revocation letters and addressed envelopes onlyto those employees who asked how to revoke authorizations or get out ofthe Union.affirmative action to effectuate the policies of the Act, asis customary in cases such as this.I shall further recommend that Respondent be orderedto expunge from the records of Linda Coleman andBrenda McNeil all references to the 5-day suspensionsthey received on August 8, 1978, and to make these em-ployees whole for any losses of pay they may have suf-fered by payment to each of them the sums they wouldhave earned but for the discrimination against them, withinterest thereon, to be computed in the manner describedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).'5Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER' "The Respondent, The Davis Company, Memphis, Ten-nessee, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Asking its employees if they wish to get out of theUnion or providing them with preaddressed envelopesand revocation letters of employer authorization to with-hold union dues from employee paychecks.(b) Coercing its employees by expressing disapprovalof their filing charges with OSHA.(c) Issuing to its employees suspensions because saidemployees joined or assisted the Union or engaged inother union activities or concerted activity for the pur-pose of collective bargaining or other mutual aid andprotection.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Expunge from the records of Linda Coleman andBrenda McNeil all references to the 5-day suspensionseach received on August 8, 1978, and make them wholefor any loss of pay they may have suffered as a result ofthe discrimination each has suffered in the manner setforth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Memphis, Tennessee, plant, copies of theattached notice marked "Appendix." 7Copies of saidit See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962)1' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes'7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Continued 518 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director for places, including all places where notices to employeesRegion 26, after being duly signed by Respondent's au- are customarily posted. Reasonable steps shall be takenthorized representative, shall be posted by Respondent by Respondent to insure that said notices are not altered,immediately upon receipt thereof, and be maintained by defaced, or covered by any other material.it for 60 consecutive days thereafter, in conspicuous (d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatant to a Judgment of the United States Court of Appeals Enforcing an steps Respondent has taken to comply herewith.Order of the National Labor Relations Board.